Lumpkin, Justice.
The material facts are stated by the reporter.
The questions of law involved in this case are indicated by the syllabus.
1. A wrong delivery of goods, either negligently or wilfully made, by one who had been entrusted with the custody of them, is in law a conversion by the latter. This rule has been applied to carriers of goods. S., F. & W. Ry. Co. v. Sloat Bros., 93 Ga. 803. In principle, it is alike applicable to the defendants in the present case. There was ample evidence to warrant the jury in finding that the meat of the Chicago Packing & Provision Company was, by its indorsement of the bills of lading, in effect delivered to Hobbs & Tucker, to be by them delivered to Eagan upon his payment for the same, and not otherwise. According to the verdict, the defendants violated the trust reposed in them; and this being so, they ought to make good the loss sustained by the plaintiff on account of their unauthorized and unlawful conduct.
2. There was some evidence tending to show that the plaintiff had accepted a guarantee from Hobbs & Tucker that some of the meat which had already been delivered would be paid for, and that therefore the plaintiff’s action should have been brought upon the defendants’ breach of contract, and not in tort. We think, however, that taking the evidence as a whole, it establishes the fact that when this guarantee was accepted, the plaintiff was in utter ignorance of the fact that the meat to the price of which the guarantee related had been actually delivered to Eagan. The plaintiff was evidently under the impression, at the time this guarantee was accepted, that the meat still re*581mained. in the cars or in the railroad depot under the control of 'Hobbs & Tucker; and it is apparent that, in agreeing to ship more meat upon Hobbs & Tucker guaranteeing payment of that already shipped, the plaintiff simply intended to expedite the delivery of the latter and the collection of the money due them for the same, they supposing that Hobbs & Tucker would see to it that Ragan came up with the cash within the time limited in the guarantee, but never contemplating that he should get the meat without paying for it.
3. It seems that the meat was delivered to Ragan upon orders signed by Tucker alone, and it was therefore urged that Hobbs was not liable. Under the facts, the act of Tucker in giving these orders was really an act of the partnership. It was the same, in effect as it he had gone to the station agent and personally directed him to let Ragan have the meat, and it is evident that the agent thus treated and regarded the orders sent by Tucker. It can hardly be doubted that the act of Tucker in causing the delivery to be made to Ragan was within the scope of the partnership business; and consequently, whether it was done with the knowledge and consent of Hobbs or not, he was in law liable. “Each partner being the agent of the firm, the firm is liable for his torts committed within the scope of his agency, on the principle of respondeat superior, in the same way that a master is responsible for his servant’s torts, and for the same reason [that] the firm is liable for the torts of its agents or servants.” 1 Bates’ Law of Partnership, §461. “Where one partner, in a matter connected with the business of the partnership, does an act to the injury of a third person, which is a tort by construction or inference of law merely, his copartner is equally liable with him for the consequences of the act.” Myers v. Gilbert, 18 Ala. 461. See, also, Witcher v. Brewer & Michael, 49 Ala. 119. “Partners may be sued in an action of trover, although there was no joint conversion *582in fact. A joint conversion may be implied in law by consent of a partner to tbe acts of his copartners.” Bane et al. v. Detrick, 52 Ill. 20. “Where a partner, in the course of partnership business, commits a fraud, or does acts prohibited by law, the firm is liable, although the. other partners have no knowledge of such fraud or illegal act.” Tenney et al. v. Foote, 95 Ill. 100. “The appropriation or misapplication by one partner of moneys or other property in the custody of the firm, within the scope of its business, or in the custody of such partner as a representative of the film, renders each partner liable to the true owner for such conversion; and when thus in the custody of one partner, it is immaterial whether the other partners knew anything about it or not.” 17 Am. & Eng. Enc. of Law, 1070. See, also, Alexander v. State, 56 Ga. 478.
4. We find no reason for setting aside the verdict in this case.' It was fully warranted by the evidence, and nO' material error of law was committed on the trial.

Judgment affirmed.